DETAILED ACTION
This Office action is in reply to correspondence filed 28 October 2021 in regard to application no. 16/601,659.  Claims 1, 3 and 4 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action the claims were rejected only under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Based on the claim amendments, the claims were reconsidered and the analysis conducted anew.  Though the claims continue to recite abstraction as previously set forth, the claims now all require communication between an advertisement distribution device and each of a plurality of nearby users to be done using a “short-distance communication transceiver”, and the communication is generated “individually” for each user, which leads to a further thread of communication between each user and the distribution device using the short-distance transceiver.
Collectively, the individual advertisements, the requirement that it and the subsequent thread are communicated to a plurality of user devices, and the requirement for a short-distance transceiver performing the communication go beyond generally linking the abstract idea to the previously-construed technological environment.  See MPEP § 2106.05(e).  As such, the claims are no longer directed to the abstract idea, as they integrate it into a practical application (as that term is used in the below-referenced Guidance); as such, the rejection is withdrawn.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694